                                               Case 3:21-cv-00688-SK Document 1 Filed 01/28/21 Page 1 of 19


                                      Thiago Coelho, SBN 324715
                                  1   thiago@wilshirelawfirm.com
                                  2   Jasmine Behroozan, SBN 325761
                                      jasmine@wilshirelawfirm.com
                                  3   WILSHIRE LAW FIRM
                                      3055 Wilshire Blvd., 12th Floor
                                  4   Los Angeles, California 90010
                                      Telephone: (213) 381-9988
                                  5   Facsimile: (213) 381-9989
                                  6
                                      Attorneys for Plaintiff and Proposed Class
                                  7
                                  8                                UNITED STATES DISTRICT COURT

                                  9                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                 10
                                      KYO HAK CHU, individually and on               CASE NO.:
                                 11   behalf all others similarly situated,
                                 12                                                          CLASS ACTION COMPLAINT
                                                              Plaintiff,
                                                                                        1.   VIOLATIONS OF THE AMERICANS
                                 13
3055 Wilshire Blvd, 12th Floor




                                                                                             WITH DISABILITIES ACT OF 1990, 42
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                             v.
                                                                                             U.S.C. § 12181
                                 14   ATLANTIC RICHFIELD COMPANY                        2.   VIOLATIONS OF THE UNRUH CIVIL
                                      d/b/a ARCO, a Delaware corporation; and                RIGHTS ACT
                                 15                                                          DEMAND FOR JURY TRIAL
                                      DOES 1 to 10, inclusive,
                                 16
                                                             Defendant.
                                 17
                                 18
                                 19          Plaintiff Kyo Hak Chu (“Plaintiff”), individually and on behalf of all others similarly

                                 20   situated, brings this action based upon his personal knowledge as to himself and his own acts, and

                                 21   as to all other matters upon information and belief, based upon, inter alia, the investigations of

                                 22   his attorneys.

                                 23                                        NATURE OF THE ACTION

                                 24          1.        Plaintiff is a visually impaired and legally blind person who requires screen

                                 25   reading software to read website content using his computer. Plaintiff uses the terms “blind” or

                                 26   “visually impaired” to refer to all people with visual impairments who meet the legal definition

                                 27   of blindness in that they have a visual acuity with correction of less than or equal to 20 x 200.

                                 28   Some blind people who meet this definition have limited vision. Others have no vision.
                                                                           1
                                                   CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                              Case 3:21-cv-00688-SK Document 1 Filed 01/28/21 Page 2 of 19



                                  1          2.      Plaintiff, individually and on behalf of those similarly situated persons (hereafter

                                  2   “Class Members”), brings this Class Action to secure redress against Atlantic Richfield Company

                                  3   d/b/a Arco (“Defendant”) and DOES 1-10, for its failure to design, construct, maintain, and

                                  4   operate its website to be fully and equally accessible to and independently usable by Plaintiff and

                                  5   other blind or visually impaired people. Defendant’s denial of full and equal access to its website,

                                  6   and therefore denial of its products and services offered thereby and in conjunction with its

                                  7   physical locations, is a violation of Plaintiff’s rights under the Americans with Disabilities Act

                                  8   (“ADA”) and California’s Unruh Civil Rights Act (“UCRA”).

                                  9          3.      Because    Defendant’s     website,   https://www.arco.com/en-us/northwest/      the

                                 10   (“Website” or “Defendant’s website”), is not fully or equally accessible to blind and visually

                                 11   impaired consumers in violation of the ADA, Plaintiff seeks a permanent injunction to cause a

                                 12   change in Defendant’s corporate policies, practices, and procedures so that Defendant’s website

                                 13
3055 Wilshire Blvd, 12th Floor




                                      will become and remain accessible to blind and visually impaired consumers.
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14                                            THE PARTIES

                                 15          4.      Plaintiff, at all times relevant and as alleged herein, is a resident of California,

                                 16   County of San Francisco. Plaintiff is a legally blind, visually impaired, handicapped person, and

                                 17   a member of a protected class of individuals under the ADA, pursuant to 42 U.S.C. § 12102(1)-

                                 18   (2), and the regulations implementing the ADA set forth at 28 CFR §§ 36.101 et seq.

                                 19          5.      Defendant Atlantic Richfield Company is a Delaware corporation, with its
                                 20   headquarters in Houston, Texas. Defendant’s servers for the website are in the United States.

                                 21   Defendant conducts a large amount of its business in California. Defendant’s gas stations

                                 22   constitute places of public accommodation. Defendant’s gas stations provide to the public

                                 23   important goods and services. Defendant’s website provides consumers access to TOP TIER gas

                                 24   that can help improve engine performance, efficiency, cleanliness, and even minimize emissions.

                                 25   Consumers can additionally access information on the value of Arco gas, payment options,

                                 26   Defendant’s contact information, gas station locations, covid-19 precautions, Arco fleet cards,

                                 27   social media webpages, supply chain transparency, and franchisee information.

                                 28
                                                                           2
                                                   CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                               Case 3:21-cv-00688-SK Document 1 Filed 01/28/21 Page 3 of 19



                                  1          6.      Plaintiff is unaware of the true names, identities, and capacities of the Defendants

                                  2   sued herein as DOES 1 to 10. Plaintiff will seek leave to amend this complaint to allege the true

                                  3   names and capacities of DOES 1 to 10 if and when ascertained. Plaintiff is informed and believes,

                                  4   and thereupon alleges, that each of the Defendants sued herein as a DOE is legally responsible in

                                  5   some manner for the events and happenings alleged herein and that each Defendant sued herein

                                  6   as a DOE proximately caused injuries and damages to Plaintiff as set forth below.

                                  7          7.      Defendant’s gas stations are public accommodations within the definition of Title

                                  8   III of the ADA, 42 U.S.C. § 12181(7).

                                  9          8.      The website, https://www.arco.com/en-us/northwest/, is a service, privilege, or

                                 10   advantage of Defendant’s goods, services, and locations.

                                 11                                    JURISDICTION AND VENUE

                                 12          9.      This Court has subject matter jurisdiction over the state law claims alleged in

                                 13
3055 Wilshire Blvd, 12th Floor




                                      Complaint pursuant to the Class Action Fairness Act, 28 U.S.C. § 1332(d)(2)(A) because: (a) the
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   matter in controversy exceeds the sum of $5 million, exclusive of interest and costs; and (b) some

                                 15   of the class members are citizens of a state (California), which is different than the citizenship of

                                 16   Defendant (Delaware and Texas).

                                 17          10.     Defendant is subject to personal jurisdiction in this District. Defendant has been

                                 18   and is committing the acts or omissions alleged herein in the Northern District of California that

                                 19   caused injury, and violated rights prescribed by the ADA and UCRA, to Plaintiff and to other
                                 20   blind and other visually impaired consumers. A substantial part of the acts and omissions giving

                                 21   rise to Plaintiff’s claims occurred in the Northern District of California. Specifically, on several

                                 22   separate occasions, Plaintiff has been denied the full use and enjoyment of the facilities, goods,

                                 23   and services of Defendant’s website in San Francisco County. The access barriers Plaintiff has

                                 24   encountered on Defendant’s website have caused a denial of Plaintiff’s full and equal access

                                 25   multiple times in the past, and now deter Plaintiff on a regular basis from accessing Defendant’s

                                 26   website. Similarly, the access barriers Plaintiff has encountered on Defendant’s website have

                                 27   impeded Plaintiff’s full and equal enjoyment of the goods and services offered at Defendant’s

                                 28   brick-and-mortar gas stations.
                                                                           3
                                                   CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                               Case 3:21-cv-00688-SK Document 1 Filed 01/28/21 Page 4 of 19



                                  1           11.         This Court also has subject matter jurisdiction over this action pursuant to 28

                                  2   U.S.C. § 1331 and 42 U.S.C. § 12181, as Plaintiff’s claims arise under Title III of the ADA, 42

                                  3   U.S.C. § 12181, et seq., and 28 U.S.C. § 1332.

                                  4           12.         This Court has personal jurisdiction over Defendant because it conducts and

                                  5   continues to conduct a substantial and significant amount of business in the State of California,

                                  6   San Francisco County, and because Defendant’s offending website is available across California.

                                  7           13.         Venue is proper in the Northern District of California pursuant to 28 U.S.C. § 1391

                                  8   because Plaintiff resides in this District, Defendant conducts and continues to conduct a

                                  9   substantial and significant amount of business in this District, Defendant is subject to personal

                                 10   jurisdiction in this District, and a substantial portion of the conduct complained of herein occurred

                                 11   in this District.

                                 12             THE AMERICANS WITH DISABILITIES ACT AND THE INTERNET

                                 13
3055 Wilshire Blvd, 12th Floor




                                              14.         The Internet has become a significant source of information, a portal, and a tool
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   for conducting business, doing everyday activities such as shopping, learning, banking,

                                 15   researching, as well as many other activities for sighted, blind and visually impaired persons alike.

                                 16           15.         In today's tech-savvy world, blind and visually impaired people have the ability to

                                 17   access websites using keyboards in conjunction with screen access software that vocalizes the

                                 18   visual information found on a computer screen. This technology is known as screen reading

                                 19   software. Screen reading software is currently the only method a blind or visually impaired

                                 20   person may use to independently access the internet. Unless websites are designed to be read by

                                 21   screen reading software, blind and visually impaired persons are unable to fully access websites,

                                 22   and the information, products, and services contained thereon.

                                 23           16.         Blind and visually impaired users of Windows operating system-enabled

                                 24   computers and devices have several screen reading software programs available to them. Some

                                 25   of these programs are available for purchase and other programs are available without the user

                                 26   having to purchase the program separately. Job Access With Speech, otherwise known as

                                 27   “JAWS,” is currently the most popular, separately purchased and downloaded screen reading

                                 28   software program available for a Windows computer.
                                                                            4
                                                    CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                                Case 3:21-cv-00688-SK Document 1 Filed 01/28/21 Page 5 of 19



                                  1            17.    For screen reading software to function, the information on a website must be

                                  2   capable of being rendered into text. If the website content is not capable of being rendered into

                                  3   text, the blind or visually impaired user is unable to access the same content available to sighted

                                  4   users.

                                  5            18.    The international website standards organization, the World Wide Web

                                  6   Consortium, known throughout the world as W3C, has published Success Criteria for version 2.1

                                  7   of the Web Content Accessibility Guidelines ("WCAG 2.1" hereinafter). WCAG 2.1 are well-

                                  8   established guidelines for making websites accessible to blind and visually impaired people.

                                  9   These guidelines are adopted, implemented, and followed by most large business entities who

                                 10   want to ensure their websites are accessible to users of screen reading software programs. Though

                                 11   WCAG 2.1 has not been formally adopted as the standard for making websites accessible, it is

                                 12   one of, if not the most, valuable resource for companies to operate, maintain, and provide a

                                 13
3055 Wilshire Blvd, 12th Floor




                                      website that is accessible under the ADA to the public.
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14            19.    Within this context, the Ninth Circuit has recognized the viability of ADA claims

                                 15   against commercial website owners/operators with regard to the accessibility of such websites.

                                 16   Robles v. Domino’s Pizza, LLC, Docket No. 17-55504 (9th Cir. Apr 13, 2017), Court Docket No.

                                 17   BL-66. This is in addition to the numerous courts that already recognized such application.

                                 18            20.    Each of Defendant’s violations of the Americans with Disabilities Act is likewise

                                 19   a violation of the Unruh Civil Rights Act. Indeed, the Unruh Civil Rights Act provides that any

                                 20   violation of the ADA constitutes a violation of the Unruh Civil Rights Act. Cal. Civ. Code, §

                                 21   51(f).

                                 22            21.    Further, Defendant’s actions and inactions denied Plaintiff full and equal access to

                                 23   their accommodations, facilities, and services. A substantial motivating reason for Defendant to

                                 24   deny Plaintiff access was the perception of Plaintiff’s disability. Defendant’s denial of Plaintiff’s

                                 25   accessibility was a substantial motivating reason for Defendant’s conduct. Plaintiff was harmed

                                 26   due to Defendant’s conduct. Defendant’s actions and inactions were a substantial factor in

                                 27   causing the lack of access to Plaintiff. Unruh Civil Rights Act. Cal. Civ. Code, § 51.

                                 28
                                                                             5
                                                     CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                              Case 3:21-cv-00688-SK Document 1 Filed 01/28/21 Page 6 of 19



                                  1          22.     Inaccessible or otherwise non-compliant websites pose significant access barriers

                                  2   to blind and visually impaired persons. Common barriers encountered by blind and visually

                                  3   impaired persons include, but are not limited to, the following:

                                  4                  a. A text equivalent for every non-text element is not provided;

                                  5                  b. Title frames with text are not provided for identification and navigation;

                                  6                  c. Equivalent text is not provided when using scripts;

                                  7                  d. Forms with the same information and functionality as for sighted persons are

                                  8                      not provided;

                                  9                  e. Information about the meaning and structure of content is not conveyed by

                                 10                      more than the visual presentation of content;

                                 11                  f. Text cannot be resized without assistive technology up to 200 percent without

                                 12                      loss of content or functionality;

                                 13
3055 Wilshire Blvd, 12th Floor




                                                     g. If the content enforces a time limit, the user is not able to extend, adjust or
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14                      disable it;

                                 15                  h. Web pages do not have titles that describe the topic or purpose;

                                 16                  i. The purpose of each link cannot be determined from the link text alone or from

                                 17                      the link text and its programmatically determined link context;

                                 18                  j. One or more keyboard operable user interface lacks a mode of operation where

                                 19                      the keyboard focus indicator is discernible;

                                 20                  k. The default human language of each web page cannot be programmatically

                                 21                      determined;

                                 22                  l. When a component receives focus, it may initiate a change in context;

                                 23                  m. Changing the setting of a user interface component may automatically cause a

                                 24                      change of context where the user has not been advised before using the

                                 25                      component;

                                 26                  n. Labels or instructions are not provided when content requires user input;

                                 27                  o. In content which is implemented by using markup languages, elements do not

                                 28                      have complete start and end tags, elements are not nested according to their
                                                                           6
                                                   CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                               Case 3:21-cv-00688-SK Document 1 Filed 01/28/21 Page 7 of 19



                                  1                      specifications, elements may contain duplicate attributes and/or any IDs are

                                  2                      not unique;

                                  3                  p. Inaccessible Portable Document Format (PDFs); and

                                  4                  q. The name and role of all User Interface elements cannot be programmatically

                                  5                      determined; items that can be set by the user cannot be programmatically set;

                                  6                      and/or notification of changes to these items are not available to user agents,

                                  7                      including assistive technology.

                                  8                                     FACTUAL BACKGROUND

                                  9          23.     Defendant offers the https://www.arco.com/en-us/northwest/ website to the

                                 10   public. The website offers features which should allow all consumers to access the goods and

                                 11   services which Defendant offers in connection with its physical locations. The goods and services

                                 12   offered by Defendant’s website, include but are not limited to the following: information on the

                                 13
3055 Wilshire Blvd, 12th Floor




                                      benefits of Arco gas, which can optimize fuel economy, maximize engine protection, improve
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   engine performance, and keep engines clean; payment options such as Arco fleet cards, debit

                                 15   cards, credit cards, and prepaid gas cards; Defendant’s contact information; gas station locator;

                                 16   fleet cards that offer an easy way to purchase Top Tier gas with Defendant’s Business Solutions

                                 17   Fuel and Business Solutions Mastercard cards; limited time offers such as the ability to earn ten

                                 18   cents per gallon in rebates for the first three months when using Arco’s fleet cards; social media

                                 19   webpages; franchisee information; and supply chain transparency .
                                 20          24.     Based on information and belief, it is Defendant’s policy and practice to deny

                                 21   Plaintiff and Class Members, along with other blind or visually impaired users, access to

                                 22   Defendant’s website, and to therefore, specifically deny the goods and services that are offered

                                 23   and integrated within Defendant’s gas stations. Due to Defendant’s failure and refusal to remove

                                 24   access barriers on its website, Plaintiff and other visually impaired persons have been and are still

                                 25   being denied equal and full access to Defendant’s gas stations, goods, and services offered to the

                                 26   public through Defendant’s website.

                                 27   ///

                                 28   ///
                                                                           7
                                                   CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                                  Case 3:21-cv-00688-SK Document 1 Filed 01/28/21 Page 8 of 19



                                  1    DEFENDANT’S BARRIERS ON UNRUH CIVIL RIGHTS ACT. CAL. CIV. CODE, §

                                  2                    51(f) DENY PLAINTIFF AND CLASS MEMBERS ACCESS

                                  3           25.      Plaintiff is a visually impaired and legally blind person, who cannot use a computer

                                  4   without the assistance of screen reading software. However, Plaintiff is a proficient user of the

                                  5   JAWS or NV Access screen-reader(s) as well as Mac’s VoiceOver and uses it to access the

                                  6   internet.     Plaintiff has visited https://www.arco.com/en-us/northwest/ on several separate

                                  7   occasions using the JAWS and/or VoiceOver screen-readers.

                                  8           26.      During Plaintiff’s numerous visits to Defendant’s website, Plaintiff encountered

                                  9   multiple access barriers which denied Plaintiff full and equal access to the facilities, goods, and

                                 10   services offered to the public and made available to the public on Defendant’s website. Due to

                                 11   the widespread access barriers Plaintiff and Class Members encountered on Defendant’s website,

                                 12   Plaintiff and Class Members have been deterred, on a regular basis, from accessing Defendant’s

                                 13
3055 Wilshire Blvd, 12th Floor




                                      website. Similarly, the access barriers Plaintiff has encountered on Defendant’s website have
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   deterred Plaintiff and Class Members from visiting Defendant’s brick-and-mortar gas stations.

                                 15           27.      While attempting to navigate Defendant’s website, Plaintiff and Class Members

                                 16   encountered multiple accessibility barriers for blind or visually impaired people that include, but

                                 17   are not limited to, the following:

                                 18                    a. Lack of Alternative Text (“alt-text”), or a text equivalent. Alt-text is invisible

                                 19                       code embedded beneath a graphic or image on a website that is read to a user

                                 20                       by a screen-reader. For graphics or images to be fully accessible for screen-

                                 21                       reader users, it requires that alt-text be coded with each graphic or image so

                                 22                       that screen reading software can speak the alt-text to describe the graphic or

                                 23                       image where a sighted user would just see the graphic or image. Alt-text does

                                 24                       not change the visual presentation, but instead a text box shows when the

                                 25                       cursor hovers over the graphic or image. The lack of alt-text on graphics and

                                 26                       images prevents screen-readers from accurately vocalizing a description of the

                                 27                       image or graphic. As a result, Plaintiff and Class Members who are blind and

                                 28                       visually impaired customers are unable to access TOP TIER gas that can help
                                                                             8
                                                     CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                              Case 3:21-cv-00688-SK Document 1 Filed 01/28/21 Page 9 of 19



                                  1                     improve engine performance, efficiency, cleanliness, and even minimize

                                  2                     emissions. Further, consumers are unable to access information regarding the

                                  3                     value of Arco gas, payment options, Defendant’s contact information, gas

                                  4                     station locations, covid-19 precautions, Arco fleet cards, social media

                                  5                     webpages, supply chain transparency, franchisee information, or make any

                                  6                     purchases;

                                  7                  b. Empty Links that contain No Text causing the function or purpose of the link

                                  8                     to not be presented to the user. This can introduce confusion for keyboard and

                                  9                     screen-reader users;

                                 10                  c. Redundant Links where adjacent links go to the same URL address which

                                 11                     results in additional navigation and repetition for keyboard and screen-reader

                                 12                     users; and

                                 13
3055 Wilshire Blvd, 12th Floor




                                                     d. Linked Images missing alt-text, which causes problems if an image within a
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14                     link does not contain any descriptive text and that image does not have alt-text.

                                 15                     A screen reader then has no content to present the user as to the function of the

                                 16                     link, including information or links for and contained in PDFs.

                                 17          28.     Recently in 2021, Plaintiff attempted to do business with Defendant on

                                 18   Defendant’s website and Plaintiff encountered barriers to access on Defendant’s website.

                                 19          29.     Despite past and recent attempts to do business with Defendant on its website, the

                                 20   numerous access barriers contained on the website and encountered by Plaintiff have denied

                                 21   Plaintiff full and equal access to Defendant’s website. Plaintiff and Class Members, as a result

                                 22   of the barriers on Defendant’s website, continue to be deterred on a regular basis from accessing

                                 23   Defendant’s website. Likewise, based on the numerous access barriers Plaintiff and Class

                                 24   Members have been deterred and impeded from the full and equal enjoyment of goods and

                                 25   services offered in Defendant’s gas stations and from making purchases at the physical locations.

                                 26   ///

                                 27   ///

                                 28   ///
                                                                           9
                                                   CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                               Case 3:21-cv-00688-SK Document 1 Filed 01/28/21 Page 10 of 19



                                  1                  DEFENDANT MUST REMOVE BARRIERS TO ITS WEBSITE

                                  2            30.    Due to the inaccessibility of the Defendant’s website, blind and visually impaired

                                  3   customers such as Plaintiff, who need a screen-reader, cannot fully and equally use, or enjoy the

                                  4   facilities and services Defendant offers to the public on its website. The access barriers Plaintiff

                                  5   encountered have caused a denial of Plaintiff’s full and equal access in the past, and now deter

                                  6   Plaintiff on a regular basis from accessing the website.

                                  7            31.    These access barriers on the Defendant’s website have deterred the Plaintiff from

                                  8   visiting Defendant’s physical locations and enjoying them equal to sighted individuals because

                                  9   Plaintiff was unable to find the locations and hours of operation of Defendant’s gas stations on

                                 10   its website. This continues to prevent Plaintiff from visiting the locations to view and purchase

                                 11   goods and/or services. Plaintiff and Class Members intend to visit Defendant’s locations in the

                                 12   near future if Plaintiff and Class Members could access Defendant’s website.

                                 13
3055 Wilshire Blvd, 12th Floor




                                               32.    If the website were equally accessible to all, Plaintiff and Class Members could
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   independently navigate the website and complete a desired transaction, as sighted individuals do.

                                 15            33.    Plaintiff, through Plaintiff’s attempts to use the website, has actual knowledge of

                                 16   the access barriers that makes these services inaccessible and independently unusable by blind

                                 17   and visually impaired people.

                                 18            34.    Because simple compliance with WCAG 2.1 would provide Plaintiff and Class

                                 19   Members who are visually impaired consumers with equal access to the website, Plaintiff and

                                 20   Class Members allege that Defendant engaged in acts of intentional discrimination, including, but

                                 21   not limited to, the following policies or practices: constructing and maintaining a website that is

                                 22   inaccessible to visually impaired individuals, including Plaintiff and Class Members; failing to

                                 23   construct and maintain a website that is sufficiently intuitive so as to be equally accessible to

                                 24   visually impaired individuals, including Plaintiff and Class Members; and failing to take actions

                                 25   to correct these access barriers in the face of substantial harm and discrimination to blind and

                                 26   visually impaired consumers, such as Plaintiff and Class Members, as a member of a protected

                                 27   class.

                                 28            35.    The Defendant uses standards, criteria, or methods of administration that have the
                                                                            10
                                                     CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                              Case 3:21-cv-00688-SK Document 1 Filed 01/28/21 Page 11 of 19



                                  1   effect of discriminating or perpetuating the discrimination against others, as alleged herein.

                                  2          36.     The ADA expressly contemplates the injunctive relief that Plaintiff seeks in this

                                  3   action. In relevant part, the ADA requires:

                                  4                  In the case of violations of … this title, injunctive relief shall include an
                                                     order to alter facilities to make such facilities readily accessible to and
                                  5                  usable by individuals with disabilities …. Where appropriate, injunctive
                                                     relief shall also include requiring the … modification of a policy …. 42
                                  6                  U.S.C. § 12188(a)(2).
                                  7
                                             37.     Because Defendant’s website has never been equally accessible, and because
                                  8
                                      Defendant lacks a corporate policy that is reasonably calculated to cause the Defendant’s website
                                  9
                                      to become and remain accessible, Plaintiff invokes 42 U.S.C. § 12188(a)(2) and seeks a
                                 10
                                      permanent injunction requiring Defendant to retain a qualified consultant acceptable to Plaintiff
                                 11
                                      to assist Defendant to comply with WCAG 2.1 guidelines for Defendant’s website. The website
                                 12
                                      must be accessible for individuals with disabilities who use desktop computers, laptops, tablets,
                                 13
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                      and smartphones. Plaintiff and Class Members seek that this permanent injunction require
                                 14
                                      Defendant to cooperate with the agreed-upon consultant to: train Defendant’s employees and
                                 15
                                      agents who develop the website on accessibility compliance under the WCAG 2.1 guidelines;
                                 16
                                      regularly check the accessibility of the website under the WCAG 2.1 guidelines; regularly test
                                 17
                                      user accessibility by blind or vision-impaired persons to ensure that the Defendant’s website
                                 18
                                      complies under the WCAG 2.1 guidelines; and develop an accessibility policy that is clearly
                                 19
                                      disclosed on the Defendant’s website, with contact information for users to report accessibility-
                                 20
                                      related problems and require that any third-party vendors who participate on the Defendant’s
                                 21
                                      website to be fully accessible to the disabled by conforming with WCAG 2.1.
                                 22
                                             38.     If Defendant’s website were accessible, Plaintiff and Class Members could
                                 23
                                      independently access information about the address and hours of the gas stations, goods offered,
                                 24
                                      and services available.
                                 25
                                             39.     Although Defendant may currently have centralized policies regarding
                                 26
                                      maintaining and operating Defendant’s website, Defendant lacks a plan and policy reasonably
                                 27
                                      calculated to make Defendant’s website fully and equally accessible to, and independently usable
                                 28
                                                                          11
                                                   CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                              Case 3:21-cv-00688-SK Document 1 Filed 01/28/21 Page 12 of 19



                                  1   by, blind and other visually impaired consumers.

                                  2          40.     Defendant has, upon information and belief, invested substantial sums in

                                  3   developing and maintaining Defendant’s website, and Defendant has generated significant

                                  4   revenue from Defendant’s website. These amounts are far greater than the associated cost of

                                  5   making Defendant’s website equally accessible to visually impaired customers. Plaintiff has also

                                  6   visited prior iterations of the Defendant’s website, https://www.arco.com/en-us/northwest/, and

                                  7   also encountered such barriers.

                                  8          41.     Without injunctive relief, Plaintiff and Class Members will continue to be unable

                                  9   to independently use Defendant’s website, violating their rights.

                                 10                                  CLASS ACTION ALLEGATIONS

                                 11          42.     Plaintiff, on behalf of himself and all others similarly situated, seeks to certify a

                                 12   Nationwide Class under Fed. R. Civ. P. 23(a) and 23(b)(2), the Nationwide Class is initially

                                 13
3055 Wilshire Blvd, 12th Floor




                                      defined as follows:
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14                  all legally blind individuals who have attempted to access Defendant’s
                                                     website by the use of a screen reading software during the applicable
                                 15                  limitations period up to and including final judgment in this action.
                                 16          43.     The California Class is initially defined as follows:

                                 17                  all legally blind individuals in the State of California who have attempted
                                                     to access Defendant’s website by the use of a screen reading software
                                 18                  during the applicable limitations period up to and including final judgment
                                                     in this action.
                                 19
                                 20          44.     Excluded from each of the above Classes is Defendant, including any entity in

                                 21   which Defendant has a controlling interest, is a parent or subsidiary, or which is controlled by

                                 22   Defendant, as well as the officers, directors, affiliates, legal representatives, heirs, predecessors,

                                 23   successors, and assigns of Defendant. Also excluded are the judge and court personnel in this

                                 24   case and any members of their immediate families. Plaintiff reserves the right to amend the Class

                                 25   definitions if discovery and further investigation reveal that the Classes should be expanded or

                                 26   otherwise modified.

                                 27          45.     Numerosity: Fed. R. Civ. P. 23(a)(1). This action has been brought and may

                                 28   properly be maintained as a class action against Defendant under Rules 23(b)(1)(B) and 23(b)(3)

                                                                          12
                                                   CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                              Case 3:21-cv-00688-SK Document 1 Filed 01/28/21 Page 13 of 19



                                  1   of the Federal Rules of Civil Procedure. While the exact number and identities of other Class

                                  2   Members are unknown to Plaintiff at this time, Plaintiff is informed and believes that there are

                                  3   hundreds of thousands of Members in the Class. Based on the number of customers who have

                                  4   visited Defendant’s California gas stations, it is estimated that the Class is composed of more than

                                  5   10,000 persons. Furthermore, even if subclasses need to be created for these consumers, it is

                                  6   estimated that each subclass would have thousands of Members. The Members of the Class are

                                  7   so numerous that joinder of all Members is impracticable and the disposition of their claims in a

                                  8   class action rather than in individual actions will benefit the parties and the courts.

                                  9          46.     Typicality: Plaintiff’s and Class Members’ claims are typical of the claims of the

                                 10   Members of the Class as all Members of the Class are similarly affected by Defendant’s wrongful

                                 11   conduct, as detailed herein.

                                 12          47.     Adequacy: Plaintiff will fairly and adequately protect the interests of the Members

                                 13
3055 Wilshire Blvd, 12th Floor




                                      of the Class in that they have no interests antagonistic to those of the other Members of the Class.
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   Plaintiff has retained experienced and competent counsel.

                                 15          48.     Superiority: A class action is superior to other available methods for the fair and

                                 16   efficient adjudication of this controversy. Since the damages sustained by individual Class

                                 17   Members may be relatively small, the expense and burden of individual litigation makes it

                                 18   impracticable for the Members of the Class to individually seek redress for the wrongful conduct

                                 19   alleged herein. Furthermore, the adjudication of this controversy through a class action will avoid

                                 20   the potentially inconsistent and conflicting adjudications of the claims asserted herein. There will

                                 21   be no difficulty in the management of this action as a class action. If Class treatment of these

                                 22   claims were not available, Defendant would likely unfairly receive thousands of dollars or more

                                 23   in improper revenue.

                                 24          49.     Common Questions Predominate: Common questions of law and fact exist as to

                                 25   all Members of the Class and predominate over any questions solely affecting individual

                                 26   Members of the Class. Among the common questions of law and fact applicable to the Class are:

                                 27                       i. Whether Defendant’s website, https://www.arco.com/en-us/northwest/, is

                                 28                          inaccessible to the visually impaired who use screen reading software to
                                                                          13
                                                   CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                              Case 3:21-cv-00688-SK Document 1 Filed 01/28/21 Page 14 of 19



                                  1                          access internet websites;

                                  2                      ii. Whether Plaintiff and Class Members have been unable to access

                                  3                          https://www.arco.com/en-us/northwest/ through the use of screen reading

                                  4                          software;

                                  5                     iii. Whether the deficiencies in Defendant’s website violate the Americans

                                  6                          with Disabilities Act of 1990, 42 U.S.C. § 12181 et seq.;

                                  7                     iv. Whether the deficiencies in Defendant’s website violate the California

                                  8                          Unruh Civil Rights Act, California Civil Code § 51 et seq.;

                                  9                      v. Whether, and to what extent, injunctive relief should be imposed on

                                 10                          Defendant to make https://www.arco.com/en-us/northwest/ readily

                                 11                          accessible to and usable by visually impaired individuals;

                                 12                     vi. Whether Plaintiff and Class Members are entitled to recover statutory

                                 13
3055 Wilshire Blvd, 12th Floor




                                                             damages with respect to Defendant’s wrongful conduct; and
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14                    vii. Whether further legal and/or equitable relief should be granted by the Court

                                 15                          in this action.

                                 16          50.     The class is readily definable, and prosecution of this action as a Class action will

                                 17   reduce the possibility of repetitious litigation. Plaintiff knows of no difficulty which will be

                                 18   encountered in the management of this litigation which would preclude their maintenance of this

                                 19   matter as a Class action.
                                 20          51.     The prerequisites to maintaining a class action for injunctive relief or equitable

                                 21   relief pursuant to Rule 23(b)(2) are met, as Defendant has acted or refused to act on grounds

                                 22   generally applicable to the Class, thereby making appropriate final injunctive or equitable relief

                                 23   with respect to the Class as a whole.

                                 24          52.     The prerequisites to maintaining a class action for injunctive relief or equitable

                                 25   relief pursuant to Rule 23(b)(3) are met, as questions of law or fact common to the Class

                                 26   predominate over any questions affecting only individual Members; and a class action is superior

                                 27   to other available methods for fairly and efficiently adjudicating the controversy.

                                 28          53.     The prosecution of separate actions by Members of the Class would create a risk
                                                                          14
                                                   CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                              Case 3:21-cv-00688-SK Document 1 Filed 01/28/21 Page 15 of 19



                                  1   of establishing inconsistent rulings and/or incompatible standards of conduct for Defendant.

                                  2   Additionally, individual actions may be dispositive of the interests of all Members of the Class,

                                  3   although certain Class Members are not parties to such actions.

                                  4          54.       Defendant’s conduct is generally applicable to the Class as a whole and Plaintiff

                                  5   seeks, inter alia, equitable remedies with respect to the Class as a whole. As such, Defendant’s

                                  6   systematic policies and practices make declaratory relief with respect to the Class as a whole

                                  7   appropriate.

                                  8                                                COUNT I

                                  9    VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT, 42 U.S.C. § 12181

                                 10                                                 ET SEQ.

                                 11                  (On Behalf of Plaintiff, the Nationwide Class, and the California Class)

                                 12          55.       Plaintiff alleges and incorporates herein by reference each and every allegation

                                 13
3055 Wilshire Blvd, 12th Floor




                                      contained in paragraphs 1 through 54, inclusive, of this Complaint as if set forth fully herein.
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14          56.       Section 302(a) of Title III of the ADA, 42 U.S.C. § 12181 et seq., provides: “No

                                 15   individual shall be discriminated against on the basis of disability in the full and equal enjoyment

                                 16   of the goods, services, facilities, privileges, advantages, or accommodations of any place of public

                                 17   accommodation by any person who owns, leases (or leases to), or operates a place of public

                                 18   accommodation.” 42 U.S.C. § 12182(a).

                                 19          57.       Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination also

                                 20   includes, among other things: “a failure to make reasonable modifications in policies, practices,

                                 21   or procedures, when such modifications are necessary to afford such goods, services, facilities,

                                 22   privileges, advantages, or accommodations to individuals with disabilities, unless the entity can

                                 23   demonstrate that making such modifications would fundamentally alter the nature of such goods,

                                 24   services, facilities, privileges, advantages or accommodations;” and “a failure to take such steps

                                 25   as may be necessary to ensure that no individual with a disability is excluded, denied services,

                                 26   segregated or otherwise treated differently than other individuals because of the absence of

                                 27   auxiliary aids and services, unless the entity can demonstrate that taking such steps would

                                 28   fundamentally alter the nature of the good, service, facility, privilege, advantage, or
                                                                            15
                                                     CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                              Case 3:21-cv-00688-SK Document 1 Filed 01/28/21 Page 16 of 19



                                  1   accommodation being offered or would result in an undue burden”. 42 U.S.C. §

                                  2   12182(b)(2)(A)(ii)-(iii). “A public accommodation shall take those steps that may be necessary

                                  3   to ensure that no individual with a disability is excluded, denied services, segregated or otherwise

                                  4   treated differently than other individuals because of the absence of auxiliary aids and services,

                                  5   unless the public accommodation can demonstrate that taking those steps would fundamentally

                                  6   alter the nature of the goods, services, facilities, privileges, advantages, or accommodations being

                                  7   offered or would result in an undue burden, i.e., significant difficulty or expense.” 28 C.F.R. §

                                  8   36.303(a). In order to be effective, auxiliary aids and services must be provided in accessible

                                  9   formats, in a timely manner, and in such a way as to protect the privacy and independence of the

                                 10   individual with a disability.” 28 C.F.R. § 36.303(c)(1)(ii).

                                 11          58.        Defendant’s gas stations are a “public accommodation” within the meaning of 42

                                 12   U.S.C. § 12181 et seq. Defendant generates millions of dollars in revenue from the sale of its

                                 13
3055 Wilshire Blvd, 12th Floor




                                      goods and services, privileges, advantages, and accommodations in California through its
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   locations and related services, privileges, advantages, and accommodations, and its Website,

                                 15   https://www.arco.com/en-us/northwest/, is a service, privilege, advantage, and accommodation

                                 16   provided by Defendant that is inaccessible to customers who are visually impaired like Plaintiff.

                                 17   This inaccessibility denies visually impaired customers full and equal enjoyment of and access to

                                 18   the facilities and services, privileges, advantages, and accommodations that Defendant made

                                 19   available to the non-disabled public. Defendant is violating the Americans with Disabilities Act,
                                 20   42 U.S.C. § 12181 et seq., in that Defendant denies visually impaired customers the services,

                                 21   privileges,   advantages,     and   accommodations      provided    by   https://www.arco.com/en-

                                 22   us/northwest/. These violations are ongoing.

                                 23          59.        Defendant’s actions constitute intentional discrimination against Plaintiff and

                                 24   Class Members on the basis of a disability in violation of the Americans with Disabilities Act, 42

                                 25   U.S.C. § 12181 et seq. in that: Defendant has constructed a website that is inaccessible to Plaintiff

                                 26   and Class Members; maintains the website in this inaccessible form; and has failed to take

                                 27   adequate actions to correct these barriers even after being notified of the discrimination that such

                                 28   barriers cause.
                                                                           16
                                                    CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                               Case 3:21-cv-00688-SK Document 1 Filed 01/28/21 Page 17 of 19



                                  1            60.    Pursuant to 42 U.S.C. § 12188 and the remedies, procedures, and rights set forth

                                  2   and incorporated therein, Plaintiff requests relief as set forth below.

                                  3                                               COUNT II

                                  4   VIOLATIONS OF THE UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE §

                                  5                                               51 ET SEQ.

                                  6                            (On Behalf of Plaintiff and the California Class)

                                  7            61.    Plaintiff alleges and incorporates herein by reference each and every allegation

                                  8   contained in paragraphs 1 through 60, inclusive, of this Complaint as if set forth fully herein.

                                  9            62.    Defendant’s gas stations are a “business establishment” within the meaning of the

                                 10   California Civil Code § 51 et seq. Defendant generates millions of dollars in revenue from the

                                 11   sale of its goods and services in California through its gas stations and related services, and

                                 12   https://www.arco.com/en-us/northwest/ is a service provided by Defendant that is inaccessible to

                                 13
3055 Wilshire Blvd, 12th Floor




                                      customers who are visually impaired like Plaintiff and Class Members. This inaccessibility denies
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   visually impaired customers full and equal access to Defendant’s facilities and services that

                                 15   Defendant makes available to the non-disabled public. Defendant is violating the Unruh Civil

                                 16   Rights Act, California Civil Code § 51 et seq., in that Defendant is denying visually impaired

                                 17   customers the services provided by https://www.arco.com/en-us/northwest/. These violations are

                                 18   ongoing.

                                 19            63.    Defendant’s actions constitute intentional discrimination against Plaintiff and
                                 20   Class Members on the basis of a disability in violation of the Unruh Civil Rights Act, Cal. Civil

                                 21   Code § 51 et seq. in that: Defendant has constructed a website that is inaccessible to Plaintiff and

                                 22   Class Members; maintains the website in this inaccessible form; and has failed to take adequate

                                 23   actions to correct these barriers even after being notified of the discrimination that such barriers

                                 24   cause.

                                 25            64.    Defendant is also violating the Unruh Civil Rights Act, California Civil Code § 51

                                 26   et seq. in that the conduct alleged herein likewise constitutes a violation of various provisions of

                                 27   the ADA, 42 U.S.C. § 12101 et seq. Section 51(f) of the California Civil Code provides that a

                                 28   violation of the right of any individual under the ADA shall also constitute a violation of the
                                                                            17
                                                     CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                               Case 3:21-cv-00688-SK Document 1 Filed 01/28/21 Page 18 of 19



                                  1   Unruh Civil Rights Act.

                                  2            65.    The actions of Defendant were and are in violation of the Unruh Civil Rights Act,

                                  3   California Civil Code § 51 et seq., and, therefore, Plaintiff and Class Members are entitled to

                                  4   injunctive relief remedying the discrimination.

                                  5            66.    Plaintiff and Class Members are also entitled to statutory minimum damages

                                  6   pursuant to California Civil Code § 52 for each and every offense.

                                  7            67.    Plaintiff and Class Members are also entitled to reasonable attorneys’ fees and

                                  8   costs.

                                  9            68.    Plaintiff and Class Members are also entitled to a preliminary and permanent

                                 10   injunction enjoining Defendant from violating the Unruh Civil Rights Act, California Civil Code

                                 11   § 51 et seq., and requiring Defendant to take the steps necessary to make

                                 12   https://www.arco.com/en-us/northwest/ readily accessible to and usable by visually impaired

                                 13
3055 Wilshire Blvd, 12th Floor




                                      individuals.
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14                                       PRAYER FOR RELIEF

                                 15            WHEREFORE, Plaintiff, individually and on behalf of all Class Members, respectfully

                                 16   requests that the Court enter judgment in his favor and against Defendant as follows:

                                 17            A.     For an Order certifying the Nationwide Class and California Class as

                                 18                   defined herein and appointing Plaintiff and his Counsel to represent the

                                 19                   Nationwide Class and the California Class;
                                 20            B.     A preliminary and permanent injunction pursuant to 42 U.S.C. § 12188(a)(1) and

                                 21                   (2) and section 52.1 of the California Civil Code enjoining Defendant from

                                 22                   violating the Unruh Civil Rights Act and ADA and requiring Defendant to take

                                 23                   the steps necessary to make https://www.arco.com/en-us/northwest/ readily

                                 24                   accessible to and usable by visually impaired individuals;

                                 25            C.     An award of statutory minimum damages of $4,000 per offense per person

                                 26                   pursuant to section 52(a) of the California Civil Code;

                                 27            D.     For attorneys’ fees and expenses pursuant to California Civil Code

                                 28                   §§ 52(a), 52.1(h), and 42 U.S.C. § 12205;
                                                                            18
                                                     CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                              Case 3:21-cv-00688-SK Document 1 Filed 01/28/21 Page 19 of 19



                                  1           E.      For pre-judgment interest to the extent permitted by law;

                                  2           F.      For costs of suit; and

                                  3           G.      For such other and further relief as the Court deems just and proper.

                                  4                                    DEMAND FOR JURY TRIAL

                                  5           Plaintiff, on behalf of himself and all others similarly situated, hereby demands a jury trial

                                  6   for all claims so triable.

                                  7
                                      Dated: January 28, 2021                                Respectfully Submitted,
                                  8
                                  9
                                                                                             /s/ Thiago M. Coelho
                                 10                                                          Thiago M. Coelho, Esq.
                                                                                             WILSHIRE LAW FIRM
                                 11                                                          Attorney for Plaintiff and Proposed Class
                                 12
                                 13
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14
                                 15
                                 16
                                 17
                                 18
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28
                                                                           19
                                                    CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
